Name: Commission Decision No 1371/79/ECSC of 27 June 1979 amending for the second time Decision No 3139/78/ECSC fixing minimum prices for hot-rolled wide strip, merchant bars and concrete reinforcing bars
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-07-03

 Avis juridique important|31979S1371Commission Decision No 1371/79/ECSC of 27 June 1979 amending for the second time Decision No 3139/78/ECSC fixing minimum prices for hot-rolled wide strip, merchant bars and concrete reinforcing bars Official Journal L 165 , 03/07/1979 P. 0007 - 0007****( 1 ) OJ NO L 370 , 30 . 12 . 1978 , P . 79 . ( 2 ) OJ NO L 50 , 1 . 3 . 1979 , P . 49 . COMMISSION DECISION NO 1371/79/ECSC OF 27 JUNE 1979 AMENDING FOR THE SECOND TIME DECISION NO 3139/78/ECSC FIXING MINIMUM PRICES FOR HOT-ROLLED WIDE STRIP , MERCHANT BARS AND CONCRETE REINFORCING BARS THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 3139/78/ECSC OF 29 DECEMBER 1978 FIXING MINIMUM PRICES FOR HOT-ROLLED WIDE STRIP , MERCHANT BARS AND CONCRETE REINFORCING BARS ( 1 ), AS AMENDED BY DECISION NO 421/79/ECSC ( 2 ), AND IN PARTICULAR ARTICLE 7 ( 2 ) THEREOF , WHEREAS THE COMMISSION IS NOT YET IN A POSITION TO DECIDE ON THE APPLICATIONS SUBMITTED UNDER ARTICLE 2 ( 5 ) OF DECISION NO 3139/78/ECSC ; WHEREAS IT IS THEREFORE NECESSARY TO POSTPONE FURTHER UNTIL 1 AUGUST 1979 THE DATE PROVIDED FOR IN THE SAID ARTICLE 2 ( 5 ) ON WHICH MINIMUM PRICES BECOME EFFECTIVE , HAS ADOPTED THIS DECISION : SOLE ARTICLE IN THE FIRST SENTENCE OF ARTICLE 2 ( 5 ) OF DECISION NO 3139/78/ECSC , THE DATE ' 1 APRIL 1979 ' IS REPLACED BY ' 1 AUGUST 1979 ' . THIS DECISION SHALL ENTER INTO FORCE ON THE DATE OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 27 JUNE 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION